United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-40934
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTHONY QUINN DUCKETT,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:05-CR-173-16
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Anthony Quinn Duckett has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Duckett has filed a response

in which he raises claims of ineffective assistance of trial

counsel.   The record is insufficiently developed to allow

consideration of Duckett’s claims of ineffective assistance of

counsel.   See United States v. Higdon, 832 F.2d 312, 314 (5th

Cir. 1987).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40934
                                -2-

     Our independent review of counsel’s brief, Duckett’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.